DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 05 January 2021 has been entered.
Disposition of claims:
	Claims 1, 5-7, and 9 have been entered.
	Claim 21 is new.
	Claims 3-4, 8, 10, 13, and 19 are cancelled.
	Claims 1-2, 5-7, 9, 11-12, 14-18, and 20-21 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-3, 9-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action 
The amendment to claim 1 has overcome the rejection of claims 1-3, 11-12, 14-18, and 20 under 35 U.S.C. 103 over Yoshinaga et al. (JP 2008-243932 A—machine translation relied upon) (hereafter “Yoshinaga”) in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action as well as the rejection of claims 5-6 and 9-10 under 35 U.S.C. 103 over Yoshinaga et al. (JP 2008-243932 A—machine translation relied upon) (hereafter “Yoshinaga”) in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action. The rejections have been withdrawn. However, additional rejections over Yoshinaga may be possible.

Response to Arguments
Applicant's arguments, see the final paragraph of p. 7 through the 2nd paragraph of p. 9 of the reply filed 05 January 2021 regarding the rejection of claims 1-4, 9, 11, 14-18, and 20 under 35 U.S.C. 103 over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”); the rejection of claims 1-3, 9-11, 14-18, and 20 under 35 U.S.C. 103 over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”); and the rejection of claims 5-8 under 35 U.S.C. 103 over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) have been fully considered but they are not persuasive.
Applicant argues that because the current claims require that “the organic semiconductor layer is in direct contact with the cathode electrode” the donor-containing layer of Kambe cannot meet the limitations of the current claims. 
As pointed out by Applicant and as outlined below, the Examiner is equating the layer consisting of the stack of layers consisting of the donor-containing layer of Kambe and the acceptor-containing layer of Kambe with the instant “organic semiconductor layer.” As outlined below, this layer comprising two sub-layers is in direct contact with 
Under a broadest reasonable interpretation of a “layer,” a layer can comprise sub-layers. This is consistent with the definition of the term in the relevant art. This is evidenced in paragraphs [0138]-[0143] and [0148]-[0149] of US 2015/0380663 A1 as well as paragraphs [0039]-[0041] and [0044]-[0045] of US 2015/0380662 A1. There are no limitations within the current claims that “the organic semiconductor layer” cannot have sub-layers.
There are no limitations within the current claims requiring a uniform composition within the claimed organic semiconductor layer.
Therefore, for at least these reasons, the rejection is maintained.

Applicant's arguments, see the 3rd paragraph of p. 9 through the 3rd paragraph of p. 11 of the reply filed 05 January 2021 regarding the rejection of claims 1-3, 11-12, 14-18, and 20 under 35 U.S.C. 103 over Yoshinaga et al. (JP 2008-243932 A—machine translation relied upon) (hereafter “Yoshinaga”) in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) and the rejection of claims 5-6 and 9-10 under 35 U.S.C. 103 over Yoshinaga et al. (JP 2008-243932 A—machine translation relied upon) (hereafter “Yoshinaga”) in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 
While Liao continues to be relied upon, the reference is relied upon to modify Kambe, as outlined below.
Applicant’s arguments are not persuasive with respect to Kambe for the reasons outlined above.

Applicant's arguments,
Applicant argues that for the same reasons as outlined above and for the reasons already of record, the rejections should be withdrawn. Applicant offers no other arguments.
For the same reasons as outlined above and for the same reasons already of record, the rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”).
Regarding claims 1-2, 9, 14-17, and 20-21: Kambe discloses an organic light emitting diode comprising an anode electrode, a cathode electrode, at least one emission layer, and at least one organic semiconductor layer {Example 12 of Table 1 as described in paragraphs [0131]-[0138]: The combination of the donor-containing layer of Kambe and the acceptor-containing layer of Kambe are being equated with the instant organic semiconductor layer.}.
Note that the Examiner is equating the layer consisting of the stack of layers consisting of the donor-containing layer of Kambe and the acceptor-containing layer of Kambe with the instant “at least one organic semiconductor layer.”
The at least one organic semiconductor layer is arranged between the emission layer and the cathode electrode {Example 12 of Table 1 as described in paragraphs [0131]-[0138]}.
The cathode is deposited on the acceptor-containing layer of Kambe {paragraph [0138]}, and therefore, because the Examiner is equating the layer consisting of the stack of layers consisting of the donor-containing layer of Kambe and the acceptor-containing layer of Kambe with the instant “semiconductor layer”, the at least one organic semiconductor layer is in direct contact with the cathode.
The organic light emitting diode comprises an electron-transporting layer between the emission layer and the at least one organic semiconductor layer {paragraph [0136]}.
The at least one emission layer and the organic semiconductor layer are arranged between the anode electrode and the cathode electrode {paragraphs [0131]-[0138]}
The at least one organic semiconductor layer comprises a first matrix compound, having the structure shown below {(paragraph [0137]: The donor-containing layer comprises the Compound shown in Table 1.), (Table 1, Example 12: Kambe’s Compound B-75 is contained in the Donor-containing film.), (paragraph [0057]: Specific examples of compounds having the structure of Kambe’s formula (I) or (II) are the compounds shown on pp. 8-16), (p. 13, Compound B-75, shown below)}.
[AltContent: textbox (Kambe’s Compound B-75)]
    PNG
    media_image1.png
    706
    1288
    media_image1.png
    Greyscale


The compound above has the structure of the instant Formula 1 where: n is 2; Ar1 is phenylene; L1 is a direct bond; R1 in each case is phenyl; R2 through R7 are in each case hydrogen.
The at least one organic semiconductor layer comprises a Li metal dopant {paragraph [0137] and Table 1, Example 12}.
Kambe does not disclose a specific device in which the at least one organic semiconducting layer comprising Kambe’s Compound B-75 as a first matrix compound further comprises a substantially metallic rare earth metal dopant.
Kambe teaches that the Donor-containing film of Kambe (which, together with the acceptor-containing layer, is being equated with a part of the at least one organic semiconductor layer) preferably comprises at least one of an electron-donating metal, {paragraph [0059]}.
Kambe teaches that the electron-donating metal can be a rare-earth metal in addition to possibly being Li {paragraphs [0060], [0061], and [0063]}.
Kambe teaches that the choice of a rare-earth metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting diode of Kambe by substituting the Li in the donor-containing film of Kambe (which, together with the acceptor-containing layer, is being equated with a part of the at least one organic semiconductor layer) with a rare-earth metal, based on the teaching of Kambe. The substitution would have been one known element for another known element and would have led to predictable results, as taught by Kambe. See MPEP 2143(I)(B). Furthermore, the selection of a rare-earth metal would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success, based on the teaching of Kambe. See MPEP 2143(I)(E).
Kambe does not exemplify and organic light emitting diode in which the donor-accepting layer of Kambe (which, together with the acceptor-containing layer, is being equated with a part of the at least one organic semiconductor layer) comprises Yb as the rare-earth metal that is zero-valent.
As outlined above, Kambe teaches that the electron-donating metal compound can be a rare-earth metal in addition to possibly being Li {paragraphs [0060], [0061], and [0063]}.
The rare-earth metal can be Yb {paragraph [0063]}.
Kambe further teaches that the work function of the rare-earth metal should be 2.9 eV or less {paragraph [0063]}.
Nikolic teaches that Yb has a work function of 2.6 eV {Table 1}.
Kambe teaches that the choice of Yb as the electron-donating metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting diode of Kambe by using Yb as the rare-earth metal comprised in the donor-containing film of Kambe (which, together with the acceptor-containing layer, is being equated with a part of the at least one organic semiconductor layer), based on the teaching of Kambe and Nikolic. The selection of Yb as the rare-earth metal would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success, based on the teaching of Kambe and Nikolic. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
As outlined above, the rare-earth metal is in metallic form, which is its elemental form. Therefore, the rare-earth metal is zero-valent.

Regarding claim 11: Kambe as evidenced by Nikolic teaches all of the features with respect to claim 1, as outlined above.
Kambe further discloses that the cathode electrode is transparent to visible light emission {paragraphs [0077]-[0078], describing the material of the cathode electrode use as describe in paragraph [0138] as being transparent to visible light emission.}.

Regarding claim 12: Kambe as evidenced by Nikolic teaches all of the features with respect to claim 1, as outlined above.
The cited example device of Kambe does not comprise a cathode electrode comprising a first cathode electrode layer and a second cathode electrode layer.
The cited example device of Kambe comprises a cathode electrode consisting of ITO {Example 12 of Table 1 as described in paragraphs [0131]-[0138]}.
However, Kambe teaches that the cathode can alternatively be an IZO/Ag/IZO cathode or an ITO/Ag/ITO cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Kambe by substituting an IZO/Ag/IZO cathode or an ITO/Ag/ITO cathode in place of the ITO cathode, based on the teaching of Kambe. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an IZO/Ag/IZO cathode or an ITO/Ag/ITO cathode would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at 

Regarding claim 18: Kambe as evidenced by Nikolic teaches all of the features with respect to claim 1, as outlined above.
Kambe further discloses a method of manufacture an organic light emitting diode according the claim 1, comprising the steps of sequentially forming an anode electrode, at least one emission layer, at least one organic semiconductor layer, and a cathode electrode on a substrate, and forming the at least one organic semiconductor layer by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups {paragraphs [0131]-[0138]: Note that the donor-containing layer (which, together with the acceptor-containing layer, is being equated with a part of the at least one organic semiconductor layer) is described as a mixed layer. Because a mixed layer contains the materials of the mixture throughout the layer, the layer must necessarily have been formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups. Thus the at least one organic semiconductor layer is formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups.}.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”).
Regarding claims 5-6: Kambe as modified by Nikolic teaches all of the features with respect to claim 1, as outlined above.
Kambe does not teach that the organic light emitting device comprises additional organic layers forming additional stacks of layers.
Liao teaches an white light emitting organic light emitting device that comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}. 
The light is emitted from the device in the direction form the first electrode to the second electrode {Fig. 7 as well as the description of Fig. 7 in paragraphs [0071]-[0072] indicates that the light is emitted through the anode and the substrate—which is being equated with the instant second electrode}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red light—the layer nearest the cathode {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao further teaches that the stacked configuration contains a charge generation layer between each of the organic layers {(Fig. 7 as described in paragraph [0072]: Doped connectors 230.1 and 230.2 are between the organic layers.),(p. 3, ¶ [0049]; Disposed between any two adjacent organic EL units is a doped organic connector 230.1 through 230.(N-1) where N is the number of organic EL units, which are being equated with the organic layers of the claims.), (paragraph [0050]; Electrons and holes are generated in, and separated from, each of the doped organic connectors.),(p. 4, ¶ [0059]; The doped organic connectors provide for efficient electron and hole injection into adjacent organic EL units.)}. 
The charge generation layer can contain both a p-type doped organic layer and an n-type doped organic layer, where the n-type doped organic layer is preferably oriented toward the anode {paragraph [0059]}. The p-type doped organic layer can be equated with a p-type charge generation layer, because the p-type doped organic layer is described {paragraphs [0064]-[0065]} as comprising similar materials to the p-type charge generation layer of the published instant specification {paragraph [0220]}.
The white light emitting organic light emitting device is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}.
Liao sought to provide an organic light emitting device with improved brightness through implementation of a stacked configuration {p. 5, ¶ [0070]}. A stacked organic light emitting device using Liao’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. The stacked structure allows for white light generation at improved efficiency and operational lifetime {paragraph [0072]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode of Kambe by stacking two duplicate organic layer stacks (the organic EL elements of Liao) over the organic layer stack of Kambe described above using the configuration of Liao where one organic layer emits blue light, one organic layer emits green light, and one organic layer emits red light, as taught by Liao. The motivation for doing so would have been to provide a device comprising a white light emitting organic light emitting device with improved brightness through implementation of a stacked configuration, as well as to provide a whit light emitting organic light emitting device with high efficiency, and increased operational lifetime, easy color adjustment, decreased driving voltage, decreased optical absorption as a result of the stacked configuration, as taught by Liao.
Furthermore, the selection of a charge generation layer comprising both a p-doped layer and an n-doped layer would have been a choice from a finite number of 
As described above, each organic layer is a duplicate. Therefore each organic layer comprises the same stack of layers described by Kambe, including the donor-containing layer and the acceptor-containing layer of Kambe, which together are being equated with the instant “organic semiconductor layer” (i.e. the stack of the donor-containing layer and the acceptor-containing layer of Kambe is the instant “organic semiconductor layer”). Thus, in the second stack of layers taught by Liao, the layer consisting of the donor-containing layer and the acceptor-containing layer are being equated with the instant second organic semiconductor layer.
In such an arrangement, the first organic semiconductor layer is arranged between the first emission layer (which is the emission layer nearest the cathode) and the cathode. The second organic semiconductor layer is arranged between the second emission layer (which is the middle emission layer) and the first emission layer. Furthermore, a third organic semiconductor layer would be arranged between the third emission layer (which is the emission layer nearest the anode) and the second emission layer.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”).
Regarding claims 5-7: Kambe as modified by Nikolic teaches all of the features with respect to claim 1, as outlined above.
Kambe does not teach that the organic light emitting device comprises additional organic layers forming additional stacks of layers.
Liao teaches an white light emitting organic light emitting device that comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}. 
The light is emitted from the device in the direction form the first electrode to the second electrode {Fig. 7 as well as the description of Fig. 7 in paragraphs [0071]-[0072] indicates that the light is emitted through the anode and the substrate—which is being equated with the instant second electrode}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red light—the layer nearest the cathode {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao further teaches that the stacked configuration contains a charge generation layer between each of the organic layers {(Fig. 7 as described in paragraph [0072]: Doped connectors 230.1 and 230.2 are between the organic layers.),(p. 3, ¶ [0049]; Disposed between any two adjacent organic EL units is a doped organic connector 230.1 through 230.(N-1) where N is the number of organic EL units, which are being equated with the organic layers of the claims.), (paragraph [0050]; Electrons and holes are generated in, and separated from, each of the doped organic connectors.),(p. 4, ¶ [0059]; The doped organic connectors provide for efficient electron and hole injection into adjacent organic EL units.)}. 
The charge generation layer can be a p-type doped organic layer {paragraph [0059]}. The p-type doped organic layer can be equated with a p-type charge generation layer, because the p-type doped organic layer is described {paragraphs [0064]-[0065]} as comprising similar materials to the p-type charge generation layer of the published instant specification {paragraph [0220]}.
The white light emitting organic light emitting device is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}.
Liao sought to provide an organic light emitting device with improved brightness through implementation of a stacked configuration {p. 5, ¶ [0070]}. A stacked organic light emitting device using Liao’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. The stacked structure allows for white light generation at improved efficiency and operational lifetime {paragraph [0072]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode of Kambe by stacking two duplicate organic layer stacks (the organic EL elements of Liao) over the organic layer stack of Kambe described above using the configuration of Liao where one organic layer emits blue light, one organic layer emits green light, and one organic layer emits red light, as taught by Liao. The motivation for doing so would have been to provide a device comprising a white light emitting organic light emitting device with improved brightness through implementation of a stacked configuration, as well as to provide a whit light emitting organic light emitting device with high efficiency, and increased operational lifetime, easy color adjustment, decreased driving voltage, decreased optical absorption as a result of the stacked configuration, as taught by Liao.
Furthermore, the selection of a charge generation layer comprising only a p-doped layer would have been a choice from a finite number of identified, predictable solutions (the different types of charge generation layer taught by Liao), with a 
As described above, each organic layer is a duplicate. Therefore each organic layer comprises the same stack of layers described by Kambe, including the donor-containing layer and the acceptor-containing layer of Kambe, which together are being equated with the instant “organic semiconductor layer” (i.e. the stack of the donor-containing layer and the acceptor-containing layer of Kambe is the instant “organic semiconductor layer”). Thus, in the second stack of layers taught by Liao, the layer consisting of the donor-containing layer and the acceptor-containing layer are being equated with the instant second organic semiconductor layer. This layer would be in direct contact with the p-type charge generation layer taught by Liao.
In such an arrangement, the first organic semiconductor layer is arranged between the first emission layer (which is the emission layer nearest the cathode) and the cathode. The second organic semiconductor layer is arranged between the second emission layer (which is the middle emission layer) and the first emission layer. Furthermore, a third organic semiconductor layer would be arranged between the third emission layer (which is the emission layer nearest the anode) and the second emission layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-5, 9, 11, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 4-5, 9, 11, 18, and 21: Claim 4 of U.S. Patent No. 9,923,153 B2 discloses an Organic light emitting diode comprising an anode electrode, a transparent cathode electrode, at least one emission layer and at least one organic semiconductor layer {Claim 1}. 
Wherein the at least one emission layer and the at least one organic semiconductor layer is arranged between the anode electrode and the transparent cathode electrode and the organic semiconductor layer comprises a first zero-valent {Claim 1}.
Wherein the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}. 
Wherein the organic semiconductor layer is in direct contact with the transparent cathode electrode layer {Claim 1}.
Wherein the organic light emitting diode comprises a first organic semiconductor layer and a second organic semiconductor layer and the organic light emitting diode further comprises a first emission layer and a second emission layer and the first organic semiconductor layer is arranged between the first emission layer and the second emission layer and the second organic semiconductor layer is arranged between the transparent cathode electrode and the emission layer arranged closest to the transparent cathode electrode {Claim 4}.
Claim 4 of U.S. Patent No. 9,923,153 B2 does not exemplify that the first zero-valent metal dopant is a rare-earth metal.
However, as outlined above, the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Claim 4 of U.S. Patent No. 9,923,153 B2 by selecting the first zero-valent metal dopant to be a rare earth metal, based on the teaching of Claim 4 of U.S. Patent No. 9,923,153 B2. The choice would have been one 
Claim 4 of U.S. Patent No. 9,923,153 B2 does not exemplify that the rare earth metal is Yb.
Kambe teaches that the Yb is known to be useful as a rare earth metal dopant {paragraphs [0060], [0061], and [0063]}.
Kambe further teaches that the work function of the rare-earth metal should be 2.9 eV or less {paragraph [0063]}.
Nikolic teaches that Yb has a work function of 2.6 eV {Table 1}.
Kambe teaches that the choice of Yb as the electron-donating metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting diode of Claim 4 of U.S. Patent No. 9,923,153 B2 by using Yb as the rare-earth metal dopant, based on the teaching of Kambe and Nikolic. The selection of Yb as the rare-earth metal would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success, based on the teaching of Kambe and Nikolic. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The manufacture of such a device would necessarily meet the limitations of the current claim 18.

Claims 1-2, 4, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 4, 18, and 21: Claim 2 of U.S. Patent No. 9,923,153 B2 discloses an Organic light emitting diode comprising an anode electrode, a transparent cathode electrode, at least one emission layer and at least one organic semiconductor layer {Claim 1}. 
Wherein the at least one emission layer and the at least one organic semiconductor layer is arranged between the anode electrode and the transparent cathode electrode and the organic semiconductor layer comprises a first zero-valent metal dopant and a first matrix compound wherein the first matrix compound comprises at least two phenanthrolinyl groups {Claim 1}.
Wherein the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}
Wherein the organic semiconductor layer is in direct contact with the transparent cathode electrode layer {Claim 1}.
Wherein the first matrix compound is a compound of Formula 1 (shown below) {Claim 2}.

    PNG
    media_image2.png
    479
    813
    media_image2.png
    Greyscale

Wherein R1 to R7 are each independently selected from hydrogen, substituted or unsubstituted C6 to C18 aryl group, substituted or unsubstituted pyridyl group, substituted or unsubstituted quinolyl group, substituted or unsubstituted C1 to C16 alkyl group, substituted or unsubstituted C1 to C16 alkoxy group, hydroxyl group or carboxyl group, and/or wherein adjacent groups of the respective R1 to R7 may be bonded to each other to form a ring {Claim 2}.
L1 is a single bond or selected from the group consisting of a C6 to C30 arylene group, a C5 to C30 heteroarylene group, a C1 to C8alkylene group and a C1 to C8 alkoxyalkylene group {Claim 2}.
Ar1 is a substituted or unsubstituted C6 to C18 aryl group or a pyridyl group; and
n is an integer from 2 to 4, wherein each of the n phenanthrolinyl groups within the parentheses may be the same or different from each other {Claim 2}.
Claim 2 of U.S. Patent No. 9,923,153 B2 does not exemplify that the first zero-valent metal dopant is a rare-earth metal.
However, as outlined above, the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Claim 2 of U.S. Patent No. 9,923,153 B2 by selecting the first zero-valent metal dopant to be a rare earth metal, based on the teaching of Claim 2 of U.S. Patent No. 9,923,153 B2. The choice would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Claim 2 of U.S. Patent No. 9,923,153 B2 does not exemplify that the rare earth metal is Yb.
Kambe teaches that the Yb is known to be useful as a rare earth metal dopant {paragraphs [0060], [0061], and [0063]}.
Kambe further teaches that the work function of the rare-earth metal should be 2.9 eV or less {paragraph [0063]}.
Nikolic teaches that Yb has a work function of 2.6 eV {Table 1}.
Kambe teaches that the choice of Yb as the electron-donating metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting diode of Claim 2 of U.S. Patent No. 9,923,153 
The manufacture of such a device would necessarily meet the limitations of the current claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.